Citation Nr: 1706934	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-24 223	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right tibia fracture prior to February 25, 2016, and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and J.H.



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted the Veteran's claim of entitlement to an increased disability rating for his residuals of a right tibia fracture and assigned the same a 10 percent rating, effective October 3, 2008.

The Veteran and J.H. testified at a hearing before the undersigned in March 2013.  A transcript is of record and has been reviewed. 

Most recently, in January 2016, the Board remanded this case.  It now returns for appellate review.

In a June 2016 decision, the Appeals Management Center (AMC) granted a 40 percent disability rating for the Veteran's residuals of a right tibia fracture, effective February 25, 2016.  


FINDING OF FACT

On February 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal, as to the issue of entitlement to a disability rating in excess of 10 percent for residuals of a right tibia fracture prior to February 25, 2016, and 40 percent thereafter, is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal, as to the issue of entitlement to a disability rating in excess of 10 percent for residuals of a right tibia fracture prior to February 25, 2016, and 40 percent thereafter, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal, as to the issue of entitlement to a disability rating in excess of 10 percent for residuals of a right tibia fracture prior to February 25, 2016, and 40 percent thereafter, and it is dismissed.


ORDER

The appeal, as to the issue of entitlement to a disability rating in excess of 10 percent for residuals of a right tibia fracture prior to February 25, 2016, and 40 percent thereafter, is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


